Citation Nr: 1208923	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include hip strain and degenerative joint disease (DJD), claimed as secondary to plantar fasciitis with pes cavus and bilateral knee DJD.  

2.  Entitlement to service connection for a lumbar spine disorder, to include strain and DJD, claimed as secondary to plantar fasciitis with pes cavus and bilateral knee DJD.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to June 1996.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.
 
In September 2011, following the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence is at least in a state of relative equipoise in showing that a hip disorder, currently manifested by DJD of the bilateral hips, was as likely as not incurred in or aggravated by active service.




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his hip disorder, currently manifested by DJD of the bilateral hips, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the claim of service connection for a bilateral hip disorder has been accomplished.

II.  Analysis

The Veteran contends that service connection is warranted for a bilateral hip disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation places an evidentiary burden on claimants in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because Veteran's claim was filed after the new provisions were promulgated, the Board must consider this appeal under the law in effect beginning October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that a bilateral hip disorder is secondary to his service-connected feet and knee disabilities, for the following reasons.  

The Veteran does not contend and the objective evidence does not suggest that a bilateral hip disorder began during service.  Rather, the Veteran contends that his previously service-connected plantar fasciitis with pes cavus, and DJD of the right and left knees, associated with plantar fasciitis with pes cavus, caused or aggravated a hip disorder.  

Although he does not allege direct service connection, the service treatment records (STRs) are pertinent in this appeal as they show that his weight was 182 pounds upon service entrance in November 1989, and 210 pounds upon service separation in February 1996.  (The relevance of his weight during service is made clearer below.)  

The pertinent post-service evidence of record includes a September 2009 weight management record showing the Veteran's weight measurements from May 2006 through September 2009.  His weight during this time period ranged from a low of 242 pounds (July 2007) to a high of 261 pounds (September 2007).  

The VA treatment records also continuously show that he walked with a normal gait.  In fact, a July 2010 administrative note from his VA medical center reflects complaints of hip pain upon sitting, but dissipating upon walking.

However, he underwent a VA examination in August 2008, concerning his knees.  The VA examiner observed an antalgic gait and explained that pes cavus alters the lower extremity body mechanics, which was shown in the Veteran's STRs.  The VA examiner went on to explain that the Veteran had constant altered lower extremity biomechanics due to pes cavus.  

In connection with the instant appeal, the Veteran underwent a VA examination in November 2010.  After accurately reviewing the Veteran's history, the VA examiner diagnosed the Veteran's bilateral hip DJD and opined that it is less likely as not that the Veteran's hip disease is the result of his foot or knee disabilities.  In support of this opinion, the VA examiner provided an extensive and well-reasoned explanation.  To summarize, the VA examiner explained that there are two types of pes planus, flexible and inflexible, and it was his conclusion that the Veteran had the flexible type of pes cavus, rather than the inflexible type, with plantar fasciitis resulting at least in part from his foot deformity.  The VA examiner noted that the Veteran's pes planus type was not likely to be of the inflexible type with significantly altered biomechanics beyond the plantar fascial area, although the VA conceded that altered biomechanics are theoretically possible, but this "does not appear to be" the case with this Veteran's flexible type pes cavus.  Rather, the VA examiner found that the Veteran's "steady progression of weight over his lifetime" is more likely to be the aggravator of his hip disease.  Also of note, the VA examiner explained that the Veteran's hip disease is symmetric in nature as is the knee disease, which does not suggest that asymmetric forces on one side have led to increased weight bearing on the opposite side, and thus compensatory.  The VA examiner reiterated that the acceleration of weight is the most well-established factor in symmetric DJD of the hips and knee, which "is far an[d] away the most likely factor in the [Veteran's] hip disease," rather than pes cavus or secondary knee DJD.  

The Board notes that the November 2010 VA examiner's opinion essentially attributes the Veteran's bilateral hip DJD to his weight gain rather than to altered body mechanics, such as a limp.  With this in mind, the Board finds that the VA examiner's opinion is not entirely unfavorable to the Veteran's claim.  Specifically, the VA examiner cited the Veteran's weight gain during his active duty service and further weight gain after his separation from service.  The VA examiner then noted the Veteran's report of hip pain beginning approximately 10 years prior to the examination.  The VA examiner, however, did not make sufficiently clear that it was the Veteran's post-service weight gain, rather than the in-service weight gain, that caused the current hip disorder.  To the contrary, the VA examiner expressly attributed the Veteran's bilateral hip disorder to the "steady progression of weight over his lifetime."  As the STRs clearly show weight gain during the Veteran's approximately seven and one-half years of active duty service, which occurred during his lifetime, the VA examiner's opinion tends to support the claim as it indicates a relationship to the Veteran's service.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Brown v. Gardner, 513 U.S. 115, 118 (1994) (finding that "interpretive doubt is to be resolved in [a] veteran's favor" where statutory language is open to different interpretations.).

Also supporting the claim is a September 2010 letter from a VA primary care physician, who wrote that he had treated the Veteran for the prior two years and it was his opinion that the Veteran's DJD of both knees and the prior history of plantar fasciitis "may have played a contributory role in the development of the degenerative changes noted in both hips."  

In light of this record, the Board finds the evidence is at least in a state of relative equipoise in showing that a hip disorder, currently manifested by DJD of the bilateral hips, is as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.    Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for a hip disorder, currently manifested by DJD of the bilateral hips, is granted.  


REMAND

After a careful review of the record, the Board finds that further development is necessary on the claim of service connection for a lumbar spine disorder.  

The Veteran contends that a lumbar spine disorder is caused or aggravated by his service-connected plantar fasciitis with pes cavus, and DJD of the right and left knees, associated with plantar fasciitis with pes cavus.  

He underwent a VA examination in November 2010 to address the medical questions raised by his claim, and the VA examiner concluded that it is less likely as not that the lumbar spine condition is secondary to either his pes cavus or knee DJD.  The VA examiner provided a thorough and persuasive explanation for this conclusion, including that the lumbar spine X-rays showed no abnormality in the Veteran's lower lumbar spine.  The VA examiner found this significant because, as he explained, force is transmitted upon impact of weight bearing up the skeleton from the foot to the ankle to the lower leg bone, etc., but the forces of impact dissipate with the distance from the impact area.  Thus, according to the VA examiner, if an impact was to have an effect on the lumbar spine, it should be greatest in the lower aspect of the lumbar spine, but not at the T12/L1 junction, as in this case.  Thus, the VA examiner determined that the anatomic part of the lumbar spine involved in the Veteran's case does not fit a weight-bearing impact loading process as is alleged.  The Board notes, for sake of clarity, that the examiner referred to his opinion regarding the hips as involving "overlapping relevance" and the same rationale , but the VA examiner did not expressly relate a low back disorder to the Veteran's weight gain as he did with the bilateral hip disorder.  

The Board finds that the November 2010 VA examination is inadequate to decide the claim of service connection for the lumbar spine for two reasons.  

First, the Board above grants service connection for DJD of the bilateral hips, and an overall reading of the November 2010 VA examiner's opinion appears to indicate that this may have an impact on his conclusions.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  

Second, the Veteran testified at his August 2011 Board hearing that he obtained all post-service treatment at VA.  Currently, the claims file contains intermittent VA outpatient treatment records, but it appears that his complete VA treatment records are currently outstanding.  For instance, the earliest VA treatment record in the claims file is from November 2002, but there are no further treatment records in the claims file until October 2007.  The probative weight of the November 2010 VA examination is considerably diminished if it was based on an incomplete factual basis.  This cannot be determined, however, until the missing VA treatment records are obtained.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Accordingly, the issue is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's outstanding VA treatment records since his separation from service.  

2.  After associating the Veteran's complete VA treatment records with the claims file, the RO should arrange for the Veteran's claims folder to be returned to the examiner who performed the last VA examination in November 2010 (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to separately address each of the following:  

(a) Is it at least as likely as not that the Veteran's lumbar spine disorder is proximately due to, the result of, or caused by a service-connected disability, to particularly include plantar fasciitis with pes cavus, DJD of the right and left knees, and/or DJD of the bilateral hips?  

(b) Is it at least as likely as not that a current lumbar spine disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include plantar fasciitis with pes cavus, DJD of the right and left knees, and/or DJD of the bilateral hips?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

It is imperative that the examiner provide a clear and separate response addressing the two distinct questions above involving (a) causation and (b) aggravation.  

Accordingly, the examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


